DETAILED ACTION
Status of Claims
Claims 1-36 are currently pending.  Claims 1-18 and 36 are currently under consideration and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 19-35 are withdrawn from consideration.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Election/Restrictions
Applicant’s election of the claims of Group I (claims 1-18 and 36) in the response filed on August 08, 2022 (to the June 07, 2022 Requirement for Restriction) is acknowledged.  In response to applicant’s election, the claims of Group II (claims 19-31) and Group III (claims 32-35) are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant has elected the claims of Group I without traverse.
Accordingly, the June 07, 2022 Requirement for Restriction is made FINAL, and claims 1-18 and 36 are examined as follows. 

Allowable Subject Matter
Claims 9-11 are drawn to allowable subject matter.  WO 2014/173055 A1 by Xu et al., is noted as a reference of interest.

Claim Rejections – 35 U.S.C. § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-8, 12-18 and 36 are rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , that applicant regards as the invention.
A.	Claim 1 is drawn to:
	1.	A surgical mesh implant comprising a polymeric composition, wherein the polymeric composition comprises a 1,4-butanediol unit and a succinic acid unit, wherein: (a) under physiological conditions in vivo: the weight average molecular weight of the polymeric composition decreases 3% to 15% over a 4-week time period or 20% to 35% over a 12-week time period, or the percent mass loss is between 0% and 5% over a 12-week period or (b) the burst strength of the implant decreases less than 20% at 4 weeks, or less than 35% at 12 weeks, and (c) optionally, the composition is isotopically enriched, and/or the implant is sterile.
wherein the use of “or” and “and/or” in “and/or the implant is sterile” renders the claim indefinite because it is unclear as to whether the recitation, “the implant is sterile,” is a part of optional recitation (c), or whether “the implant is sterile” is an alternative embodiment instead of either (a), (b) or (c).  In this regard, it is noted that the Board has held: “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.”  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (expanded panel).  Subsequent claims 2-8, 12-18 and 36 depend on claim 1 and are thus, indefinite as well.
Further clarification is required.

Conclusion
Claims 1-8, 12-18 and 36 are rejected. are rejected.  Claims 9-11 are allowable.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611